
	

114 SRES 37 IS: Supporting women's reproductive health care decisions.
U.S. Senate
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 37
		IN THE SENATE OF THE UNITED STATES
		
			January 22, 2015
			Mrs. Boxer (for herself, Mrs. Murray, Ms. Baldwin, Mr. Blumenthal, Mr. Booker, Mr. Brown, Ms. Cantwell, Mr. Cardin, Mr. Coons, Mr. Durbin, Mrs. Feinstein, Mrs. Gillibrand, Mr. Heinrich, Ms. Hirono, Mr. Kaine, Mr. King, Ms. Klobuchar, Mr. Markey, Mrs. McCaskill, Mr. Menendez, Ms. Mikulski, Mr. Murphy, Mr. Peters, Mr. Sanders, Mr. Schatz, Mr. Schumer, Mrs. Shaheen, Ms. Stabenow, Mr. Tester, Mr. Udall, Ms. Warren, Mr. Whitehouse, Mr. Wyden, and Mr. Franken) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Supporting women's reproductive health care decisions.
	
	
 Whereas access to comprehensive reproductive health care is critical to improving the health and well-being of women and their families and is an essential part of their economic security;Whereas access to affordable contraceptives, including emergency contraceptives, and medically accurate information prevents unintended pregnancies, thereby improving the health of women, children, families, and society as a whole;Whereas Roe v. Wade, 410 U.S. 113 (1973), was decided 42 years ago and clarifies that women have a constitutional right to plan their families and futures;Whereas private reproductive health care decisions should be decided by women and their health care providers;Whereas the requirement under the Patient Protection and Affordable Care Act (Public Law 111–148) that all insurance plans cover contraception without cost sharing has saved women at least $483,000,000, and more than 30,000,000 women are eligible for this benefit;Whereas research suggests that increasing the rate of contraceptive use may be associated with the decline in teen pregnancy by 50 percent since 1990;Whereas elected officials in many States and Congress have attempted to block or curtail women’s access to medical care and information in order to fulfill a political agenda, and they have often succeeded in such attempts;Whereas there have been numerous attempts, both legal and legislative, to allow insurance companies and employers to deny women coverage for all contraceptive methods approved by the Food and Drug Administration, even though the law requires such coverage, and such methods are based on a foundation of scientific evidence;Whereas since the enactment of the Patient Protection and Affordable Care Act, States have enacted hundreds of laws restricting access to women's reproductive health care and 24 States have enacted laws that reduce abortion coverage in plans that are offered through the Exchanges established under the Patient Protection and Affordable Care Act; andWhereas 24 States have laws or policies that interfere with women’s health care providers in a way that undermines, instead of strengthens, patient safety: Now, therefore, be it
		
	
 That the Senate supports efforts to—(1)ensure that all women have access to the best available, scientifically based health care and information;(2)ensure that women can make their own private health care decisions with access to comprehensive, unbiased information and confidentiality;(3)ensure that women and families, not their employers, make their own decisions about their health care;(4)prohibit employers or government entities from interfering with or denying reproductive health care services guaranteed by law, including access to contraception without cost;(5)promote preventive health care services and wellness for women;(6)guarantee the constitutionally protected right to safe, legal abortion services;(7)ensure that women have access to health care that fosters safe childbearing, with resources available to reduce maternal and infant morbidity and mortality;(8)ensure that all women have access to comprehensive, affordable insurance coverage that includes pregnancy-related care, such as prenatal care, miscarriage management, family planning services, abortions, labor and delivery services, and postnatal care; and(9)enact legislation that improves and expands women’s access to reproductive health care regardless of the State within which they reside.
			
